Action by mother and daughter — the daughter to recover for personal injuries sustained as the result of a collision between the automobiles of defendants at the intersection of city streets; the mother to recover for expenses and loss of services. When the cars collided, the one driven by defendant McDermott ran on the sidewalk and struck the plaintiff daughter, a pedestrian. Appeal by defendant McDermott from a judgment in favor of both plaintiffs and against him. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Kapper, Hagarty, Seudder and Davis, JJ.